Case: 4:15-cr-00404-HEA Doc. #: 3100 Filed: 03/10/21 Page: 1 of 8 PageID #: 15660




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
                      Plaintiff,                    )
                                                    )
v.                                                  ) Case No. 4:15CR404 HEA
                                                    )
MICHAEL GRADY and OSCAR DILLON,                     )
                                                    )
                      Defendants.                   )


                  OPINION, MEMORANDUM AND ORDER

      This is matter before the Court on Defendant Grady’s Motion in Limine,

[Doc. No. 3031]. The Government opposes the Motion and has filed a

memorandum in support of its position. For the reasons set forth below, the Motion

is denied.

                              Relevant Procedural History

      The Government has set forth the relevant history in its Response. As to

Defendant Grady, he is charged in the Fifth Superseding Indictment in Counts 31,

32, 33, 34, and 35:

                                       COUNT 31
                                    (Drug Conspiracy)
                                        [S4 Ct 3]

      The Grand Jury further charges that:
Case: 4:15-cr-00404-HEA Doc. #: 3100 Filed: 03/10/21 Page: 2 of 8 PageID #: 15661




      Beginning at an exact time unknown to the Grand Jury, but including 2012,
      and continuing thereafter to the .date of this Indictment, in the Eastern
      District of Missouri and, elsewhere, the defendants,


      MICHAEL GRADY, and OSCAR DILLON, III, a/k/a "Ant," "Chest,"
      "Muscles,"

      did knowingly and willfully conspire, combine, confederate and agree with
      each other and other persons known and unknown to this Grand Jury,
      including DERRICK TERRY, STANFORD WILLIAMS, and others, to
      commit offenses against the United States, to wit: to distribute and
      possess with intent to distribute a mixture or substance containing a
      detectable amount of cocaine, a . Schedule II controlled substance, and a
      detectible amount of heroin, a Schedule I controlled substance, in violation
      of Title 21, United States Code, Section 841(a)(l).

      All in violation of Title.21, United States Code, Section 846; and

      The amount of cocaine involved in the conspiracy and attributable to
      defendants MICHAEL GRADY and OSCAR DILLON, III, a/k/a "Ant,"
      "Chest," "Muscles," as a result of their own respective conduct, and the
      conduct of other conspirators, known or reasonably foreseeable to each
      individual, is five kilograms or more of a mixture or substance
      containing a detectable amount of cocaine, making the offense, punishable
      under Title 21, United States Code, Section 841(b)(l)(A)(ii)(II).

                                 COUNT 32
                         (Obstruction of Justice)
                                   [S4 Ct 28]

      The Grand Jury further charges that:

      Beginning at an exact time unknown, but including in or about January 2016
      through July 27, 2016, within the Eastern District of Missouri and
      elsewhere, the defendants,
                           MICHAEL GRADY, and
           OSCAR DILLON, III a/k/a "Ant," "Chest," "Muscles,"



                                         2
Case: 4:15-cr-00404-HEA Doc. #: 3100 Filed: 03/10/21 Page: 3 of 8 PageID #: 15662




      acting together and with others including DERRICK TERRY, CHARDA
      DAVIS, and STANFORD WILLIAMS did knowingly corruptly obstruct,
      influence, and impede an official proceeding, namely, United States v.
      Derrick Terry, et al, Sl-4:15CR 404 HEA/NAB, and did knowingly attempt
      to obstruct, influence, and impede said official proceeding, and in
      furtherance thereof, each defendant took a substantial step, including the
      flight of DERRICK TERRY to Dallas, Texas, all in violation of Title 18,
      United States Code, Sections 2 and 1512(c)(2).

                                  COUNT33
                    (Unlawful Flight to Avoid Prosecution)
                                  [S4 Ct 29]

      The Grand Jury further charges that:

      Beginning at an exact time unknown, but including in or about January 2016
      through July 27, 2016, within the Eastern District of Missouri and
      elsewhere, the defendants,

                      MICHAEL GRADY, and
            OSCARDILLON, III a/k/a "Ant," "Chest," "Muscles,"

      acting- together and with others including DERRICK TERRY, CHAR.DA
      DAVIS, and STANFORD WILLIAMS did knowingly travel, or cause,
      counsel, and command another to travel in interstate commerce with the
      intent to avoid prosecution for a felony offense, namely conspiracy to
      distribute cocaine charged in United States v. Derrick Terry, et al, Sl-
      4:15CR 404 -HEA/NAB, charged under the laws of the United States within
      the Eastern District of Missouri from which DERRICK TERRY fled, in
      violation of Title 18, United States Code, Sections 2 and 1073.

                                 COUNT34
                             (Money Laundering)
                                 [S4 Ct 51]

      The Grand Jury further charges that:

      Beginning around August 2015 and continuing thereafter until the date of
      this Indictment, in the Eastern District of Missouri and elsewhere, the
      defendants,
                                        3
Case: 4:15-cr-00404-HEA Doc. #: 3100 Filed: 03/10/21 Page: 4 of 8 PageID #: 15663




                      MICHAEL GRADY, and
           OSCAR DILLON; III a/k/a "Ant," "Chest," "Muscles,"

      did knowingly combine, conspire, and agree with. other persons known and
      unknown to the Grand Jury, including DERRICK TERRY, STANFORD
      WILLIAMS, and others, to commit offenses against ·the United States, to
      wit: knowingly conducted and attempted to conduct financial transactions
      affecting interstate or foreign commerce, which transactions involved the
      proceeds of specified unlawful activity, that is, the· distribution of cocaine, a
      Schedule II controlled substance, and heroin, a Schedule I controlled
      substance, and designed the transactions in whole or in part to conceal and
      disguise the nature, location, source, ownership, and control of the proceeds
      of specified unlawful activity, and that while conducting and attempting to
      conduct such financial transactions, the defendant knew that the property
      involved in the financial transactions represented the proceeds of some form
      of unlawful activity, in violation of Title 18, United States Code, Section
      1956(a)(l)(B)(i).

      All in violation of Title 18, United States Code, Section 1956(h).

                                      COUNT 35
                                  (Witness Tampering)

      The Grand Jury further charges that:

      Beginning-at an exact time unknown, but including between or about
      December 2, 2016 and December 8, 2016, in Lincoln County, within the
      Eastern District of Missouri, and elsewhere, the defendant,

                                  MICHAEL GRADY,

      did knowingly attempt to corruptly influence the testimony of any person m
      an official proceeding, namely, United States v. Michael Grady, et al, S4-
      4:15CR 404 REA/NAB, and in furtherance thereof, the defendant took a
      substantial step, including but not limited to the following: (1) contacting a
      confined cooperating witness; (2) requesting that the cooperating
      witness create an affidavit specifying that that a particular financial
      transaction did not occur; (3) directing the cooperating witness to include
      other information in an affidavit; and ( 4) by causing said affidavit to be
                                          4
Case: 4:15-cr-00404-HEA Doc. #: 3100 Filed: 03/10/21 Page: 5 of 8 PageID #: 15664




       filed in a court proceeding in this matter on or about December 8, 2016, all
       in violation of Title 18, United States Code, Section and 1512(b)(l).
       45.

                                       Discussion

       Defendant seeks to preclude the Government from introducing evidence

pertaining to Defendant’s 2000 conviction for conspiracy to possess with intent to

distribute heroin arguing the evidence is impermissible character evidence, the

evidence is not sufficiently similar, and the evidence is too remote in time. The

Government argues the evidence is admissible pursuant to Rule 404(b) to show

Defendant's “motive, knowledge, intent and lack of accident or mistake” with

regard to his mental state to commit the charged offenses.

       “Evidence of prior acts is admissible under Federal Rule of Evidence 404(b)

if ‘(1) it is relevant to a material issue; (2) it is similar in kind and not overly

remote in time to the crime charged; (3) it is supported by sufficient evidence; and

(4) its potential prejudice does not substantially outweigh its probative value.’

United States v. Geddes, 844 F.3d 989-90 (8th Cir. 2017) (citation omitted); see

Fed. R. Evid. 404(b).” United States v. Cooper, No. 20-1053, 2021 WL 786410, at

*5 (8th Cir. Mar. 2, 2021). Rule 404(b) provides that evidence of other acts is not

admissible to show a defendant's propensity to commit crime; however, such

evidence may be admissible for purposes “such as proof of motive, opportunity,

intent, preparation, plan, knowledge, identity, or absence of mistake or accident.”


                                             5
Case: 4:15-cr-00404-HEA Doc. #: 3100 Filed: 03/10/21 Page: 6 of 8 PageID #: 15665




Fed.R.Evid. 404(b). “[Rule 404(b) ] is a rule of inclusion, such that evidence

offered for permissible purposes is presumed admissible absent a contrary

determination.” United States v. Johnson, 439 F.3d 947, 952 (8th Cir.2006).

      “Where knowledge and intent are material issues at trial, the prosecution is

generally allowed to present ‘evidence of other acts tending to establish

[knowledge and intent].’ United States v. Johnson, 934 F.2d 936, 939 (8th Cir.

1991) (quoting United States v. Miller, 725 F.2d 462, 466 (8th Cir. 1984)) (internal

quotation marks omitted).” Geddes, 844 F.3d at 990. The evidence is relevant

under Rule 404(b) to show knowledge and intent to commit a current charge of

conspiracy to distribute drugs.” United States v. Robinson, 639 F.3d 489, 494 (8th

Cir.2011) (quoting United States v. Frazier, 280 F.3d 835, 847 (8th Cir.2002))

(internal quotation mark omitted); see also United States v. Hill, 638 F.3d 589, 592

(8th Cir.2011) (holding that evidence of the defendant's prior distribution of

cocaine was relevant to the material issues of the defendant's knowledge or intent

to distribute drugs); Johnson, 439 F.3d at 952 (holding that evidence of defendant's

prior drug dealing was “relevant to the material issue [of] whether [the defendant]

had the requisite intent to enter into a conspiracy with [another person] to distribute

drugs”). Accordingly, the court finds that Defendant's prior conviction is relevant

to the material issues of his intent and knowledge.




                                           6
Case: 4:15-cr-00404-HEA Doc. #: 3100 Filed: 03/10/21 Page: 7 of 8 PageID #: 15666




      To determine if evidence is too remote, the [district] court applies a
      reasonableness standard and examines the facts and circumstances of each
      case. There is no fixed period within which the prior acts must have
      occurred. We have generally been reluctant to uphold the introduction of
      evidence relating to acts or crimes which occurred more than thirteen years
      prior to the conduct challenged. United States v. Halk, 634 F.3d 482, 487
      (8th Cir. 2011) (cleaned up). We noted in Halk that a court may consider
      incarceration as a factor weighing against remoteness. Id.

United States v. Harry, 930 F.3d 1000, 1007 (8th Cir. 2019). Defendant was

incarcerated until late 2007, and as the Government points out, the conduct in this

case began around 2013-14. Defendant’s prior conviction for conspiracy is

therefore not overly remote in time.

      As to the sufficiently similar factor, the conspiracy conviction is sufficiently

similar to the charges herein. Both the prior conviction and the current charges

center around drug distribution. Defendant’s knowledge of drug distribution from

the prior conspiracy support an inference of Defendant’s intent to conspire in

another drug trafficking operation.

      The court further notes, as it did with respect to Defendant Dillon, any

prejudice will be lessened by an appropriate jury instruction. See United States v.

Littlewind, 595 F.3d 876, 881 (8th Cir. 2010) (“[T]he risk [of unfair prejudice] was

adequately reduced by two cautionary instructions from the district court ....”);

United States v. Turner, 583 F.3d 1062, 1066 (8th Cir.2009) (“[T]he district court's

limiting instruction—clarifying that the evidence was admitted only for the



                                          7
Case: 4:15-cr-00404-HEA Doc. #: 3100 Filed: 03/10/21 Page: 8 of 8 PageID #: 15667




purpose of showing knowledge and intent—minimized any prejudicial effect it

may have had.”).

      Each of the 404(b) factors to which Defendant argues have been satisfied.

Accordingly, the motion in limine will be denied.

                                   Conclusion

      Based upon the foregoing analysis, the Government’s presentation of

evidence of Defendant’s prior conviction does not offend Rule 404(b).

      Accordingly,

      IT IS HEREBY ORDERED that Defendant Grady’s Motion in Limine,

[Doc. No. 3031], is DENIED.

      Dated this 10th day of March, 2021.




                               ________________________________
                                 HENRY EDWARD AUTREY
                               UNITED STATES DISTRICT JUDGE




                                        8
